Title: From Thomas Jefferson to John Brown Cutting, 25 April 1793
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Philadelphia Apr. 25. 1793.

The bearer hereof, Mr. Robert Leslie, a watchmaker of this city goes to establish himself in London. I consider him and the late Mr. Rumsey as two of the most ingenious mechanics I have ever known. Having been a witness to your patronage of Mr. Rumsey I have thought I could not more befriend Mr. Leslie than to make him also known to you.  Your knowlege of London may enable you to give very useful counsel to one who knows nothing of it, and whose modesty and candor might make him a prey to the place. His real worth and pure integrity will do justice to any recommendations you may be so kind as to give of him. I am with great esteem Dear Sir your most obedt. humble servt

Th: Jefferson

